Filed 6/7/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 96







In the Matter of the Application 

for Disciplinary Action Against 

James G. Wolff, a Member of the 

Bar of the State of North Dakota 



Disciplinary Board of the Supreme 

Court of the State of North Dakota, 		Petitioner

v.

James G. Wolff, 		Respondent







No. 20100150







Application for Interim Suspension.

INTERIM SUSPENSION ORDERED.

Per Curiam.

[¶1]	James G. Wolff was admitted to practice law on January 13, 2004, but was placed on interim suspension on June 24, 2009, until further order of this Court, pending final disposition of the disciplinary proceedings predicated upon the criminal complaints filed.  
See
 
Disciplinary Board v. Wolff
, 2009 ND 111, 767 N.W.2d 170.  On May 20, 2010, Disciplinary Counsel filed a subsequent Application for the Interim Suspension of Wolff under N.D.R. Lawyer Discipl. 4.1(C), Criminal Conduct.

[¶2]	The current Application indicates that Wolff has been convicted of a serious crime.  Under N.D.R. Lawyer Discipl. 4.1(C), the definition of a serious crime includes any felony.  On May 10, 2010, a Criminal Judgment was entered in 
State v. James Gregory Wolff
, Ward County No. 09-K-01891, for Issuing Check or Draft Without Sufficient Funds or Credit in violation of N.D.C.C. § 6-08-16, a class C felony.  A certified copy of the Criminal Judgment was filed with the Application for Interim Suspension.

[¶3]	Under N.D.R. Lawyer Discipl. 4.1(D), upon the filing of a certificate or other satisfactory evidence of conviction demonstrating that a lawyer has been convicted of a serious crime, the Court shall enter an order immediately suspending the lawyer pending final disposition of a disciplinary proceeding predicated upon the conviction.  The Application for Interim Suspension indicates that Wolff’s conviction for issuing a bank check with insufficient funds, a class C felony, warrants interim suspension.  The Court considered the matter, and 

[¶4]	
ORDERED
, the suspension of James G. Wolff’s license to practice law is continued under N.D.R. Lawyer Discipl. 4.1(D) until further order of this Court, pending final disposition of the disciplinary proceedings predicated upon the criminal complaints filed.

[¶5]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Mary Muehlen Maring

Daniel J. Crothers